PD-1427-13
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                   Transmitted 3/11/2015 7:22:07 PM
   March 12, 2015                                                    Accepted 3/12/2015 8:56:36 AM
                                                                                       ABEL ACOSTA
                                   No. PD-1427-13                                              CLERK

                    IN THE TEXAS COURT OF CRIMINAL APPEALS

                              VANESSA CAMERON,
                                  Petitioner,

                                          v.

                                STATE OF TEXAS,
                                   Respondent.


     MOTION FOR LEAVE TO FILE REPONSE TO STATE’S REPLY


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS,
SAN ANTONIO, TEXAS:

       NOW COMES, Petitioner, VANESSA CAMERON, by and through

undersigned counsel files this motion for leave to file a Reply to the State’s Brief

and in support of same would show the following:

       1. On February 13, 2015 this Honorable Court notified Counsel that the Court

           would allow oral argument and further briefing on rehearing, for

           submission on March 18, 2015.

       2. The State filed its Brief Following the Granting of Rehearing on Petition

           for Discretionary Review on February 20, 2015.

       3. Undersigned counsel are filing their Reply Brief promptly to give this

           Honorable Court time to sufficiently review this Brief prior to submission.


                                          1
      WHEREFORE, PREMISES CONSIDERED, the Petitioner, Vanessa

Cameron, respectfully prays that this Honorable Court grant this Motion for Leave

to File a Reply to State’s Brief.

                                     Respectfully submitted:

                                     GERALD H. GOLDSTEIN
                                     Bar No. 08101000
                                     DONALD H. FLANARY
                                     Bar No. 24045877
                                     GOLDSTEIN, GOLDSTEIN AND HILLEY
                                     310 S. St. Mary’s St.
                                     29th Floor Tower Life Bldg.
                                     San Antonio, Texas 78205
                                     210-226-1463
                                     210-226-8367 facsimile

                                     JOHN T. HUNTER
                                     Bar No. 24077532
                                     310 S. St. Mary’s St.
                                     Suite 1840- Tower Life Bldg.
                                     San Antonio, Texas 78205
                                     210-399-8669
                                     210-568-4927 facsimile

                                     By: /s/ Gerald H. Goldstein
                                            Gerald H. Goldstein

                                     Attorneys for Applicant,
                                     VANESSA CAMERON




                                       2
                           CERTIFICATE OF SERVICE

      This is to certify that on March 11, 2015, a true and correct copy of the above and

foregoing document was served on Jay Brandon, Assistant District Attorney at the Bexar

County District Attorney’s Office, by electronic mail to jay.brandon@bexar.org.


                                        By: /s/ Gerald H. Goldstein
                                               Gerald H. Goldstein




                                           3